OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07324 Gardner Lewis Investment Trust (Exact name of registrant as specified in charter) 285 Wilmington-West Chester PikeChadds Ford, PA (Address of principal executive offices) (Zip code) Tina H. Bloom Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, OH45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:October 31 Date of reporting period:July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Gardner Lewis Investment Trust By (Signature and Title)* /s/ W. Whitfield Gardner W. Whitfield Gardner, Trustee, Chairman and Principal Executive Officer Date August 4, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A The Chesapeake Core Growth Fund Annual Proxy Voting Report 01-Jul-2009 To 30-Jun-2010 RESEARCH IN MOTION LIMITED Security Meeting Type Annual Ticker Symbol RIMM Meeting Date 14-Jul-2009 ISIN CA7609751028 Agenda 933112067 - Management City Holding Recon Date 26-May-2009 Country Canada Vote Deadline Date 09-Jul-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MIKE LAZARIDIS Withheld Against 2 JAMES ESTILL Withheld Against 3 DAVID KERR For For 4 ROGER MARTIN For For 5 JOHN RICHARDSON Withheld Against 6 BARBARA STYMIEST For For 7 JOHN WETMORE For For 02 IN RESPECT OF THE RE-APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 27-Jun-2009 27-Jun-2009 MCKESSON CORPORATION Security 58155Q103 Meeting Type Annual Ticker Symbol MCK Meeting Date 22-Jul-2009 ISIN US58155Q1031 Agenda 933113514 - Management City Holding Recon Date 29-May-2009 Country United States Vote Deadline Date 21-Jul-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1B ELECTION OF DIRECTOR: WAYNE A. BUDD Management Against Against 1C ELECTION OF DIRECTOR: JOHN H. HAMMERGREN Management For For 1D ELECTION OF DIRECTOR: ALTON F. IRBY III Management For For 1E ELECTION OF DIRECTOR: M. CHRISTINE JACOBS Management Against Against 1F ELECTION OF DIRECTOR: MARIE L. KNOWLES Management For For 1G ELECTION OF DIRECTOR: DAVID M. LAWRENCE, M.D. Management Against Against 1H ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 1I ELECTION OF DIRECTOR: JANE E. SHAW Management Against Against 02 APPROVAL OF AMENDMENT TO THE COMPANY'S 2,500,000. Management Against Against 03 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE YEAR MARCH 31, 2010. Management For For 04 STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION FOR TWO YEARS BEYOND RETIREMENT. Shareholder Against For 05 STOCKHOLDER PROPOSAL ON EXECUTIVE BENEFITS PROVIDED UPON DEATH WHILE IN SERVICE. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 17-Jul-2009 17-Jul-2009 PRECISION CASTPARTS CORP. Security Meeting Type Annual Ticker Symbol PCP Meeting Date 11-Aug-2009 ISIN US7401891053 Agenda 933116659 - Management City Holding Recon Date 15-Jun-2009 Country United States Vote Deadline Date 10-Aug-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARK DONEGAN Withheld Against 2 VERNON E. OECHSLE Withheld Against 3 RICK SCHMIDT Withheld Against 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 25-Jul-2009 25-Jul-2009 FEDEX CORPORATION Security 31428X106 Meeting Type Annual Ticker Symbol FDX Meeting Date 28-Sep-2009 ISIN US31428X1063 Agenda 933132259 - Management City Holding Recon Date 03-Aug-2009 Country United States Vote Deadline Date 25-Sep-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B ELECTION OF DIRECTOR: JOHN A. EDWARDSON Management For For 1C ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management For For 1D ELECTION OF DIRECTOR: J.R. HYDE, III Management For For 1E ELECTION OF DIRECTOR: SHIRLEY A. JACKSON Management For For 1F ELECTION OF DIRECTOR: STEVEN R. LORANGER Management Against Against 1G ELECTION OF DIRECTOR: GARY W. LOVEMAN Management For For 1H ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1I ELECTION OF DIRECTOR: FREDERICK W. SMITH Management For For 1J ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For 1K ELECTION OF DIRECTOR: DAVID P. STEINER Management For For 1L ELECTION OF DIRECTOR: PAUL S. WALSH Management For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 04 STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS. Shareholder For Against 05 STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER VOTE ON EXECUTIVE PAY. Shareholder For Against 06 STOCKHOLDER PROPOSAL REGARDING HEALTH CARE REFORM PRINCIPLES. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 22-Sep-2009 22-Sep-2009 ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 07-Oct-2009 ISIN US68389X1054 Agenda 933133528 - Management City Holding Recon Date 10-Aug-2009 Country United States Vote Deadline Date 06-Oct-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JEFFREY S. BERG Withheld Against 2 H. RAYMOND BINGHAM Withheld Against 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN For For 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 DONALD L. LUCAS Withheld Against 11 CHARLES E. PHILLIPS, JR For For 12 NAOMI O. SELIGMAN For For 02 PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2 Management For For 03 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2010. Management For For 04 STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For 05 STOCKHOLDER PROPOSAL REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder For Against 06 STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION POLICY. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 24-Sep-2009 24-Sep-2009 LAM RESEARCH CORPORATION Security Meeting Type Annual Ticker Symbol LRCX Meeting Date 05-Nov-2009 ISIN US5128071082 Agenda 933155168 - Management City Holding Recon Date 10-Sep-2009 Country United States Vote Deadline Date 04-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES W. BAGLEY For For 2 DAVID G. ARSCOTT For For 3 ROBERT M. BERDAHL Withheld Against 4 RICHARD J. ELKUS, JR. For For 5 GRANT M. INMAN For For 6 CATHERINE P. LEGO For For 7 STEPHEN G. NEWBERRY For For 8 PATRICIA S. WOLPERT Withheld Against 02 PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING FOR DIRECTORS. Management For For 03 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 30-Oct-2009 31-Oct-2009 LIBERTY MEDIA CORPORATION Security 53071M500 Meeting Type Special Ticker Symbol LMDIA Meeting Date 19-Nov-2009 ISIN US53071M5004 Agenda 933160107 - Management City Holding Recon Date 09-Oct-2009 Country United States Vote Deadline Date 18-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 A REDEMPTION PROPOSAL TO REDEEM A PORTION OF THE OUTSTANDING SHARES OF SERIES A LIBERTY ENTERTAINMENT COMMON STOCK AND SERIES B LIBERTY ENTERTAINMENT COMMON STOCK FOR ALL OF THE OUTSTANDING SHARES OF LIBERTY ENTERTAINMENT, INC. (LEI) (THE SPLIT-OFF). Management For For 2A A MINORITY REDEMPTION PROPOSAL TO APPROVE (I) THE SPLIT-OFF AND (II) THE TRANSACTIONS CONTEMPLATED THEREBY (INCLUDING THE TRANSACTIONS CONTEMPLATED BY A REORGANIZATION AGREEMENT TO BE ENTERED INTO BETWEEN LIBERTY MEDIA AND LEI). Management For For 2B A MERGER PROPOSAL TO APPROVE (I) THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 3, 2009, AND AS AMENDED ON JULY 29, 2, 2009, BY AND AMONG LIBERTY MEDIA, LEI, DIRECTV AND THE OTHER PARTIES NAMED THEREIN (THE MERGER AGREEMENT) AND (II) THE TRANSACTIONS CONTEMPLATED THEREBY. Management For For 2C A CONTRIBUTION PROPOSAL TO APPROVE (I) THE VOTING AND RIGHT OF FIRST REFUSAL AGREEMENT, DATED AS OF MAY 3, 2009, AND AS AMENDED ON JULY 29, 2, 2009, BY AND AMONG THE DIRECTV GROUP INC., LEI, DIRECTV, JOHN C. MALONE, LESLIE MALONE AND CERTAIN TRUSTS IN FAVOR OF THEIR CHILDREN, AND (II) THE TRANSACTIONS CONTEMPLATED THEREBY. Management For For 03 AN ADJOURNMENT PROPOSAL TO AUTHORIZE THE ADJOURNMENT OF THE SPECIAL MEETING BY LIBERTY MEDIA CORPORATION TO PERMIT FURTHER SOLICITATION OF PROXIES, IF NECESSARY OR APPROPRIATE, IF SUFFICIENT VOTES ARE NOT REPRESENTED AT THE SPECIAL MEETING TO APPROVE THE TRANSACTION PROPOSALS. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 05-Nov-2009 06-Nov-2009 ACTIVISION BLIZZARD INC Security 00507V109 Meeting Type Special Ticker Symbol ATVI Meeting Date 17-Dec-2009 ISIN US00507V1098 Agenda 933168456 - Management City Holding Recon Date 05-Nov-2009 Country United States Vote Deadline Date 16-Dec-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, AS AMENDED. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 25-Nov-2009 26-Nov-2009 APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 25-Feb-2010 ISIN US0378331005 Agenda 933180680 - Management City Holding Recon Date 28-Dec-2009 Country United States Vote Deadline Date 24-Feb-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIAM V. CAMPBELL For For 2 MILLARD S. DREXLER For For 3 ALBERT A. GORE, JR. For For 4 STEVEN P. JOBS For For 5 ANDREA JUNG For For 6 A.D. LEVINSON, PH.D. For For 7 JEROME B. YORK For For 02 TO APPROVE AMENDMENTS TO THE APPLE INC. 2 Management For For 03 TO APPROVE AMENDMENTS TO THE APPLE INC. 1 Management For For 04 TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 05 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010.THE BOARD OF DIRECTORS RECOMMENDS A VOTE "AGAINST" PROPOSALS 6 AND 7. Management For For 06 TO CONSIDER A SHAREHOLDER PROPOSAL ENTITLED "SUSTAINABILITY REPORT," IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 07 TO CONSIDER A SHAREHOLDER PROPOSAL ENTITLED "AMEND CORPORATE BYLAWS ESTABLISHING A BOARD COMMITTEE ON SUSTAINABILITY," IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 03-Feb-2010 04-Feb-2010 TD AMERITRADE HOLDING CORPORATION Security 87236Y108 Meeting Type Annual Ticker Symbol AMTD Meeting Date 25-Feb-2010 ISIN US87236Y1082 Agenda 933181579 - Management City Holding Recon Date 28-Dec-2009 Country United States Vote Deadline Date 24-Feb-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARSHALL A. COHEN For For 2 WILLIAM H. HATANAKA For For 3 J. PETER RICKETTS For For 4 ALLAN R. TESSLER For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2010. Management For For 03 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S LONG-TERM INCENTIVE PLAN. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 04-Feb-2010 05-Feb-2010 QUALCOMM, INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 02-Mar-2010 ISIN US7475251036 Agenda 933181620 - Management City Holding Recon Date 04-Jan-2010 Country United States Vote Deadline Date 01-Mar-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BARBARA T. ALEXANDER For For 2 STEPHEN M. BENNETT For For 3 DONALD G. CRUICKSHANK For For 4 RAYMOND V. DITTAMORE For For 5 THOMAS W. HORTON For For 6 IRWIN MARK JACOBS For For 7 PAUL E. JACOBS For For 8 ROBERT E. KAHN For For 9 SHERRY LANSING For For 10 DUANE A. NELLES For For 11 BRENT SCOWCROFT For For 12 MARC I. STERN For For 02 TO APPROVE AN AMENDMENT TO THE 2006 LONG-TERM INCENTIVE PLAN TO INCREASE THE SHARE RESERVE BY 13,000,000 SHARES. Management For For 03 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 26, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 09-Feb-2010 10-Feb-2010 HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 17-Mar-2010 ISIN US4282361033 Agenda 933187191 - Management City Holding Recon Date 19-Jan-2010 Country United States Vote Deadline Date 16-Mar-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR : M.L. ANDREESSEN Management For For 1B ELECTION OF DIRECTOR : L.T. BABBIO, JR. Management For For 1C ELECTION OF DIRECTOR : S.M. BALDAUF Management For For 1D ELECTION OF DIRECTOR : R.L. GUPTA Management For For 1E ELECTION OF DIRECTOR : J.H. HAMMERGREN Management For For 1F ELECTION OF DIRECTOR : M.V. HURD Management For For 1G ELECTION OF DIRECTOR : J.Z. HYATT Management For For 1H ELECTION OF DIRECTOR : J.R. JOYCE Management For For 1I ELECTION OF DIRECTOR : R.L. RYAN Management For For IJ ELECTION OF DIRECTOR : L.S. SALHANY Management Against Against 1K ELECTION OF DIRECTOR : G.K. THOMPSON Management For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCTOBER 31, 2010. Management For For 03 PROPOSAL TO APPROVE THE AMENDED AND RESTATED HEWLETT-PACKARD COMPANY 2 Management For For 04 PROPOSAL TO CONDUCT AN ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 24-Feb-2010 25-Feb-2010 AMERICA MOVIL, S.A.B. DE C.V. Security 02364W105 Meeting Type Annual Ticker Symbol AMX Meeting Date 17-Mar-2010 ISIN US02364W1053 Agenda 933202614 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 12-Mar-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management I APPROVAL OF A PROPOSAL TO CARRY OUT OPERATIONS REPRESENTING 20% (TWENTY PER CENT) OR MORE OF THE COMPANY'S CONSOLIDATED ASSETS AS SET FORTH IN THE COMPANY'S FOURTH QUARTER 2, IN COMPLIANCE WITH PROVISION SEVENTEENTH OF THE COMPANY'S BY-LAWS AND ARTICLE 47 OF THE MEXICAN SECURITIES MARKET LAW. ADOPTIONS OF RESOLUTIONS THEREOF. Management For II APPOINTMENT OF DELEGATES TO EXECUTE AND, IF APPLICABLE, FORMALIZE THE RESOLUTIONS ADOPTED BY THE MEETING. ADOPTION OF RESOLUTIONS THEREOF. Management For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 15-Mar-2010 15-Mar-2010 AMERICA MOVIL, S.A.B. DE C.V. Security 02364W105 Meeting Type Special Ticker Symbol AMX Meeting Date 07-Apr-2010 ISIN US02364W1053 Agenda 933223961 - Management City Holding Recon Date 26-Mar-2010 Country United States Vote Deadline Date 01-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 APPOINTMENT OR, AS THE CASE MAY BE, REELECTION OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY THAT THE HOLDERS OF THE SERIES "L" SHARES ARE ENTITLED TO APPOINT. ADOPTION OF RESOLUTIONS THEREON. Management Abstain 02 APPOINTMENT OF DELEGATES TO EXECUTE AND, IF APPLICABLE, FORMALIZE THE RESOLUTIONS ADOPTED BY THE MEETING. ADOPTION OF RESOLUTIONS THEREON. Management Abstain Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 01-Apr-2010 01-Apr-2010 ADOBE SYSTEMS INCORPORATED Security 00724F101 Meeting Type Annual Ticker Symbol ADBE Meeting Date 16-Apr-2010 ISIN US00724F1012 Agenda 933195580 - Management City Holding Recon Date 22-Feb-2010 Country United States Vote Deadline Date 15-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: EDWARD W. BARNHOLT Management For For 1B ELECTION OF DIRECTOR: MICHAEL R. CANNON Management For For 1C ELECTION OF DIRECTOR: JAMES E. DALEY Management For For 1D ELECTION OF DIRECTOR: CHARLES M. GESCHKE Management For For 1E ELECTION OF DIRECTOR: SHANTANU NARAYEN Management For For 02 APPROVAL OF THE AMENDMENT OF THE ADOBE SYSTEMS INCORPORATED 2 Management For For 03 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON DECEMBER 3, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 17-Mar-2010 17-Mar-2010 HUMANA INC. Security Meeting Type Annual Ticker Symbol HUM Meeting Date 20-Apr-2010 ISIN US4448591028 Agenda 933196607 - Management City Holding Recon Date 26-Feb-2010 Country United States Vote Deadline Date 19-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID A. JONES, JR. Management For For 1B ELECTION OF DIRECTOR: FRANK A. D'AMELIO Management For For 1C ELECTION OF DIRECTOR: W. ROY DUNBAR Management For For 1D ELECTION OF DIRECTOR: KURT J. HILZINGER Management For For 1E ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1F ELECTION OF DIRECTOR: WILLIAM J. MCDONALD Management For For 1G ELECTION OF DIRECTOR: WILLIAM E. MITCHELL Management For For 1H ELECTION OF DIRECTOR: DAVID B. NASH, M.D. Management For For 1I ELECTION OF DIRECTOR: JAMES J. O'BRIEN Management For For 1J ELECTION OF DIRECTOR: MARISSA T. PETERSON Management For For 1K ELECTION OF DIRECTOR: W. ANN REYNOLDS, PH.D. Management Against Against 02 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 22-Mar-2010 22-Mar-2010 THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 26-Apr-2010 ISIN US0970231058 Agenda 933201561 - Management City Holding Recon Date 26-Feb-2010 Country United States Vote Deadline Date 23-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN H. BIGGS Management For For 1B ELECTION OF DIRECTOR: JOHN E. BRYSON Management Against Against 1C ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1D ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1E ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1F ELECTION OF DIRECTOR: WILLIAM M. DALEY Management For For 1G ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1H ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1I ELECTION OF DIRECTOR: JOHN F. MCDONNELL Management For For 1J ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1K ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1L ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR. Management For For 03 ETHICAL CRITERIA FOR MILITARY CONTRACTS. Shareholder Against For 04 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Shareholder For Against 05 CHANGE OWNERSHIP THRESHOLD TO CALL SPECIAL MEETINGS. Shareholder Against For 06 INDEPENDENT CHAIRMAN. Shareholder For Against 07 REPORT ON POLITICAL CONTRIBUTIONS. Shareholder For Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 27-Mar-2010 28-Mar-2010 WELLS FARGO & COMPANY Security Meeting Type Annual Ticker Symbol WFC Meeting Date 27-Apr-2010 ISIN US9497461015 Agenda 933204593 - Management City Holding Recon Date 26-Feb-2010 Country United States Vote Deadline Date 26-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN D. BAKER II Management Against Against 1B ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1C ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For 1D ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For 1E ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1F ELECTION OF DIRECTOR: DONALD M. JAMES Management Against Against 1G ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Management For For 1H ELECTION OF DIRECTOR: MACKEY J. MCDONALD Management Against Against 1I ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management Against Against 1J ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management For For 1K ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Management Against Against 1L ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For 1M ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1N ELECTION OF DIRECTOR: ROBERT K. STEEL Management For For 1O ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 1P ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For 02 PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVES. Management Against Against 03 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED SHARES OF COMMON STOCK FROM 6 BILLION TO 9 BILLION. Management For For 04 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2010. Management For For 05 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION. Shareholder Against For 06 STOCKHOLDER PROPOSAL REGARDING A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder Against For 07 STOCKHOLDER PROPOSAL REGARDING A REPORT ON CHARITABLE CONTRIBUTIONS. Shareholder Against For 08 STOCKHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder For Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 04-Apr-2010 04-Apr-2010 THE LUBRIZOL CORPORATION Security Meeting Type Annual Ticker Symbol LZ Meeting Date 27-Apr-2010 ISIN US5492711040 Agenda 933207462 - Management City Holding Recon Date 05-Mar-2010 Country United States Vote Deadline Date 26-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EDWARD P. CAMPBELL For For 2 JAMES L. HAMBRICK For For 3 GORDON D. HARNETT For For 02 CONFIRMATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANT. Management For For 03 APPROVAL OF THE LUBRIZOL CORPORATION 2 Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 24-Mar-2010 24-Mar-2010 METLIFE, INC. Security 59156R108 Meeting Type Annual Ticker Symbol MET Meeting Date 27-Apr-2010 ISIN US59156R1086 Agenda 933215433 - Management City Holding Recon Date 01-Mar-2010 Country United States Vote Deadline Date 26-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 R. GLENN HUBBARD For For 2 ALFRED F. KELLY, JR. For For 3 JAMES M. KILTS For For 4 DAVID SATCHER For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2010 Management For For 03 SHAREHOLDER PROPOSAL ON CUMULATIVE VOTING Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 01-Apr-2010 02-Apr-2010 BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 28-Apr-2010 ISIN US0605051046 Agenda 933203111 - Management City Holding Recon Date 03-Mar-2010 Country United States Vote Deadline Date 27-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1B ELECTION OF DIRECTOR: WILLIAM P. BOARDMAN Management For For 1C ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1D ELECTION OF DIRECTOR: VIRGIS W. COLBERT Management Against Against 1E ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1F ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1G ELECTION OF DIRECTOR: D. PAUL JONES, JR. Management For For 1H ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1I ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1J ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1K ELECTION OF DIRECTOR: DONALD E. POWELL Management For For 1L ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI Management Against Against 1M ELECTION OF DIRECTOR: ROBERT W. SCULLY Management For For 02 A PROPOSAL TO RATIFY THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2010 Management For For 03 A PROPOSAL TO ADOPT AN AMENDMENT TO THE BANK OF AMERICA AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 11.3 BILLION TO 12.8 BILLION Management For For 04 AN ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION Management For For 05 A PROPOSAL TO APPROVE AN AMENDMENT TO THE 2 Management For For 06 STOCKHOLDER PROPOSAL - DISCLOSURE OF GOVERNMENT EMPLOYMENT Shareholder Against For 07 STOCKHOLDER PROPOSAL - NON-DEDUCTIBLE PAY Shareholder Against For 08 STOCKHOLDER PROPOSAL - SPECIAL STOCKHOLDER MEETINGS Shareholder For Against 09 STOCKHOLDER PROPOSAL - ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For 10 STOCKHOLDER PROPOSAL - SUCCESSION PLANNING Shareholder Against For 11 STOCKHOLDER PROPOSAL - DERIVATIVES TRADING Shareholder Against For 12 STOCKHOLDER PROPOSAL - RECOUP INCENTIVE COMPENSATION Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 09-Apr-2010 10-Apr-2010 CORNING INCORPORATED Security Meeting Type Annual Ticker Symbol GLW Meeting Date 29-Apr-2010 ISIN US2193501051 Agenda 933203541 - Management City Holding Recon Date 25-Feb-2010 Country United States Vote Deadline Date 28-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT F. CUMMINGS, JR. Management For For 1B ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1C ELECTION OF DIRECTOR: WILLIAM D. SMITHBURG Management For For 1D ELECTION OF DIRECTOR: HANSEL E. TOOKES II Management For For 1E ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For 02 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For 03 APPROVAL OF THE 2 Management For For 04 APPROVAL OF THE 2- EMPLOYEE DIRECTORS. Management For For 05 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 06 SHAREHOLDER PROPOSAL CONCERNING VOTING. Shareholder For Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 07-Apr-2010 08-Apr-2010 EXPRESS SCRIPTS, INC. Security Meeting Type Annual Ticker Symbol ESRX Meeting Date 05-May-2010 ISIN US3021821000 Agenda 933210659 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 04-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GARY G. BENANAV Management For For 1B ELECTION OF DIRECTOR: FRANK J. BORELLI Management For For 1C ELECTION OF DIRECTOR: MAURA C. BREEN Management For For 1D ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC Management For For 1E ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Management For For 1F ELECTION OF DIRECTOR: FRANK MERGENTHALER Management For For 1G ELECTION OF DIRECTOR: WOODROW A MYERS, JR. MD Management For For 1H ELECTION OF DIRECTOR: JOHN O. PARKER, JR. Management For For 1I ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1J ELECTION OF DIRECTOR: SAMUEL K. SKINNER Management For For 1K ELECTION OF DIRECTOR: SEYMOUR STERNBERG Management For For 1L ELECTION OF DIRECTOR: BARRETT A. TOAN Management For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2010. Management For For 03 STOCKHOLDER PROPOSAL REGARDING REPORT ON POLITICAL CONTRIBUTIONS. Shareholder For Against 04 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIR. Shareholder For Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 12-Apr-2010 12-Apr-2010 CSX CORPORATION Security Meeting Type Annual Ticker Symbol CSX Meeting Date 05-May-2010 ISIN US1264081035 Agenda 933213477 - Management City Holding Recon Date 05-Mar-2010 Country United States Vote Deadline Date 04-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: D.M. ALVARADO Management For For 1B ELECTION OF DIRECTOR: A. BEHRING Management For For 1C ELECTION OF DIRECTOR: SEN. J.B. BREAUX Management For For 1D ELECTION OF DIRECTOR: S.T. HALVERSON Management For For 1E ELECTION OF DIRECTOR: E.J. KELLY, III Management For For 1F ELECTION OF DIRECTOR: G.H. LAMPHERE Management For For 1G ELECTION OF DIRECTOR: J.D. MCPHERSON Management For For 1H ELECTION OF DIRECTOR: T.T. O'TOOLE Management For For 1I ELECTION OF DIRECTOR: D.M. RATCLIFFE Management Against Against 1J ELECTION OF DIRECTOR: D.J. SHEPARD Management For For 1K ELECTION OF DIRECTOR: M.J. WARD Management For For 02 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management For For 03 THE APPROVAL OF THE 2 Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 14-Apr-2010 14-Apr-2010 MCDERMOTT INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol MDR Meeting Date 07-May-2010 ISIN PA5800371096 Agenda 933208907 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 06-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN F. BOOKOUT, III For For 2 ROGER A. BROWN For For 3 RONALD C. CAMBRE For For 4 JOHN A. FEES For For 5 ROBERT W. GOLDMAN For For 6 STEPHEN G. HANKS For For 7 OLIVER D. KINGSLEY, JR. For For 8 D. BRADLEY MCWILLIAMS For For 9 RICHARD W. MIES For For 10 THOMAS C. SCHIEVELBEIN For For 11 DAVID A. TRICE For For 02 RATIFICATION OF APPOINTMENT OF MCDERMOTT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 05-Apr-2010 06-Apr-2010 THE GOLDMAN SACHS GROUP, INC. Security 38141G104 Meeting Type Annual Ticker Symbol GS Meeting Date 07-May-2010 ISIN US38141G1040 Agenda 933232338 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 06-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For 1B ELECTION OF DIRECTOR: JOHN H. BRYAN Management Against Against 1C ELECTION OF DIRECTOR: GARY D. COHN Management For For 1D ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For 1E ELECTION OF DIRECTOR: STEPHEN FRIEDMAN Management For For 1F ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For 1G ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For 1H ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1I ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For 1J ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For 1K ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR 2 Management For For 03 AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MATTERS Management For For 04 APPROVAL OF AMENDMENTS TO OUR RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING Management For For 05 APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO PERMIT HOLDERS OF 25% OF OUR OUTSTANDING SHARES OF COMMON STOCK TO CALL SPECIAL MEETINGS Management For For 06 SHAREHOLDER PROPOSAL A REPORT ON CUMULATIVE VOTING Shareholder Against For 07 SHAREHOLDER PROPOSAL REGARDING COLLATERAL IN OVER-THE-COUNTER DERIVATIVES TRADING Shareholder Against For 08 SHAREHOLDER PROPOSAL REGARDING SEPARATE CHAIR & CEO Shareholder For Against 09 SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder For Against 10 SHAREHOLDER PROPOSAL REGARDING A REPORT ON GLOBAL WARMING SCIENCE Shareholder Against For 11 SHAREHOLDER PROPOSAL REGARDING A REPORT ON PAY DISPARITY Shareholder Against For 12 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION AND LONG-TERM PERFORMANCE Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 20-Apr-2010 21-Apr-2010 GILEAD SCIENCES, INC. Security Meeting Type Annual Ticker Symbol GILD Meeting Date 11-May-2010 ISIN US3755581036 Agenda 933218667 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 10-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PAUL BERG For For 2 JOHN F. COGAN For For 3 ETIENNE F. DAVIGNON For For 4 JAMES M. DENNY For For 5 CARLA A. HILLS For For 6 KEVIN E. LOFTON For For 7 JOHN W. MADIGAN For For 8 JOHN C. MARTIN For For 9 GORDON E. MOORE For For 10 NICHOLAS G. MOORE For For 11 RICHARD J. WHITLEY For For 12 GAYLE E. WILSON For For 13 PER WOLD-OLSEN For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For 03 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO ADOPT MAJORITY VOTING STANDARDS IN GILEAD'S CERTIFICATE OF INCORPORATION AND BY-LAWS. Shareholder For Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 19-Apr-2010 19-Apr-2010 DANAHER CORPORATION Security Meeting Type Annual Ticker Symbol DHR Meeting Date 11-May-2010 ISIN US2358511028 Agenda 933230536 - Management City Holding Recon Date 12-Mar-2010 Country United States Vote Deadline Date 10-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: STEVEN M. RALES Management For For 1B ELECTION OF DIRECTOR: JOHN T. SCHWIETERS Management For For 1C ELECTION OF DIRECTOR: ALAN G. SPOON Management For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS DANAHER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management For For 03 TO ACT UPON A SHAREHOLDER PROPOSAL REQUESTING THAT DANAHER'S BOARD OF DIRECTORS TAKE THE STEPS NECESSARY TO DECLASSIFY THE BOARD OF DIRECTORS WITHIN ONE YEAR, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 20-Apr-2010 20-Apr-2010 GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 13-May-2010 ISIN US38259P5089 Agenda 933216738 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 12-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ERIC SCHMIDT For For 2 SERGEY BRIN For For 3 LARRY PAGE For For 4 L. JOHN DOERR For For 5 JOHN L. HENNESSY Withheld Against 6 ANN MATHER For For 7 PAUL S. OTELLINI For For 8 K. RAM SHRIRAM For For 9 SHIRLEY M. TILGHMAN For For 02 THE RATIFICATION OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For 03 THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2,500,000. Management Against Against 04 A STOCKHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 05 A STOCKHOLDER PROPOSAL REGARDING ONLINE ADVERTISING, PRIVACY, AND SENSITIVE INFORMATION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 06 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF HUMAN RIGHTS PRINCIPLES WITH RESPECT TO BUSINESS IN CHINA, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 23-Apr-2010 23-Apr-2010 WELLPOINT, INC. Security 94973V107 Meeting Type Annual Ticker Symbol WLP Meeting Date 18-May-2010 ISIN US94973V1070 Agenda 933221397 - Management City Holding Recon Date 17-Mar-2010 Country United States Vote Deadline Date 17-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SHEILA P. BURKE Management For For 1B ELECTION OF DIRECTOR: GEORGE A. SCHAEFER, JR. Management For For 1C ELECTION OF DIRECTOR: JACKIE M. WARD Management For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For 03 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING A FEASIBILITY STUDY FOR CONVERTING TO NONPROFIT STATUS. Shareholder Against For 04 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING DISCLOSURE OF LOBBYING EXPENSES. Shareholder Against For 05 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING AN ADVISORY RESOLUTION ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Shareholder For Against 06 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO CHANGE OUR JURISDICTION OF INCORPORATION FROM INDIANA TO DELAWARE. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 27-Apr-2010 27-Apr-2010 URBAN OUTFITTERS, INC. Security Meeting Type Annual Ticker Symbol URBN Meeting Date 18-May-2010 ISIN US9170471026 Agenda 933226412 - Management City Holding Recon Date 22-Mar-2010 Country United States Vote Deadline Date 17-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 SCOTT A. BELAIR Withheld Against 2 ROBERT H. STROUSE Withheld Against 2 TO RE-APPROVE THE URBAN OUTFITTERS EXECUTIVE INCENTIVE PLAN. Management For For 3 SHAREHOLDER PROPOSAL TO PROVIDE A REPORT REGARDING VENDOR CONDUCT. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 22-Apr-2010 22-Apr-2010 ANADARKO PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol APC Meeting Date 18-May-2010 ISIN US0325111070 Agenda 933231160 - Management City Holding Recon Date 23-Mar-2010 Country United States Vote Deadline Date 17-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: H. PAULETT EBERHART Management For For 1B ELECTION OF DIRECTOR: PRESTON M. GEREN III Management For For 1C ELECTION OF DIRECTOR: JAMES T. HACKETT Management For For 02 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS. Management For For 03 STOCKHOLDER PROPOSAL - AMENDMENT TO NON- DISCRIMINATION POLICY. Shareholder Against For 04 STOCKHOLDER PROPOSAL - AMENDMENT TO BY-LAWS: REIMBURSEMENT OF PROXY EXPENSES. Shareholder For Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 26-Apr-2010 26-Apr-2010 COMMUNITY HEALTH SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol CYH Meeting Date 18-May-2010 ISIN US2036681086 Agenda 933234899 - Management City Holding Recon Date 31-Mar-2010 Country United States Vote Deadline Date 17-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 PROPOSAL TO AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. Management For For 2A ELECTION OF DIRECTOR: W. LARRY CASH Management Against Against 2B ELECTION OF DIRECTOR: H. MITCHELL WATSON, JR. Management For For 03 PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 21-Apr-2010 21-Apr-2010 INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 19-May-2010 ISIN US4581401001 Agenda 933224367 - Management City Holding Recon Date 22-Mar-2010 Country United States Vote Deadline Date 18-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management Against Against 1B ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1C ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1D ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1E ELECTION OF DIRECTOR: PAUL S. OTELLINI Management For For 1F ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1G ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1H ELECTION OF DIRECTOR: JANE E. SHAW Management For For 1I ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J ELECTION OF DIRECTOR: DAVID B. YOFFIE Management Against Against 02 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 03-May-2010 03-May-2010 MCDONALD'S CORPORATION Security Meeting Type Annual Ticker Symbol MCD Meeting Date 20-May-2010 ISIN US5801351017 Agenda 933232491 - Management City Holding Recon Date 23-Mar-2010 Country United States Vote Deadline Date 19-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: WALTER E. MASSEY Management For For 1B ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For 1C ELECTION OF DIRECTOR: ROGER W. STONE Management For For 1D ELECTION OF DIRECTOR: MILES D. WHITE Management For For 02 APPROVAL OF THE APPOINTMENT OF AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE AS INDEPENDENT AUDITORS FOR 2010. Management For For 03 SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. Shareholder For Against 04 SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTE. Shareholder For Against 05 SHAREHOLDER PROPOSAL RELATING TO THE USE OF CONTROLLED ATMOSPHERE STUNNING. Shareholder Against For 06 SHAREHOLDER PROPOSAL RELATING TO THE USE OF CAGE-FREE EGGS. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 30-Apr-2010 30-Apr-2010 HUMAN GENOME SCIENCES, INC. Security Meeting Type Annual Ticker Symbol HGSI Meeting Date 20-May-2010 ISIN US4449031081 Agenda 933246060 - Management City Holding Recon Date 26-Mar-2010 Country United States Vote Deadline Date 19-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD J. DANZIG For For 2 JURGEN DREWS, M.D. For For 3 MAXINE GOWEN, PH.D. For For 4 TUAN HA-NGOC For For 5 A.N. KARABELAS, PH.D. For For 6 J.L. LAMATTINA, PH.D. For For 7 AUGUSTINE LAWLOR For For 8 H. THOMAS WATKINS For For 9 ROBERT C. YOUNG, M.D. Withheld Against 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 27-Apr-2010 27-Apr-2010 AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 25-May-2010 ISIN US0231351067 Agenda 933242480 - Management City Holding Recon Date 29-Mar-2010 Country United States Vote Deadline Date 24-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1D ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1F ELECTION OF DIRECTOR: THOMAS O. RYDER Management Against Against 1G ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 03 SHAREHOLDER PROPOSAL CALLING FOR THE COMPANY TO MAKE CERTAIN DISCLOSURES REGARDING CORPORATE POLITICAL CONTRIBUTIONS Shareholder For Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 04-May-2010 05-May-2010 CHEVRON CORPORATION Security Meeting Type Annual Ticker Symbol CVX Meeting Date 26-May-2010 ISIN US1667641005 Agenda 933241743 - Management City Holding Recon Date 01-Apr-2010 Country United States Vote Deadline Date 25-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: S.H. ARMACOST Management For For 1B ELECTION OF DIRECTOR: L.F. DEILY Management For For 1C ELECTION OF DIRECTOR: R.E. DENHAM Management For For 1D ELECTION OF DIRECTOR: R.J. EATON Management For For 1E ELECTION OF DIRECTOR: C. HAGEL Management For For 1F ELECTION OF DIRECTOR: E. HERNANDEZ Management For For 1G ELECTION OF DIRECTOR: F.G. JENIFER Management For For 1H ELECTION OF DIRECTOR: G.L. KIRKLAND Management For For 1I ELECTION OF DIRECTOR: S. NUNN Management For For 1J ELECTION OF DIRECTOR: D.B. RICE Management For For 1K ELECTION OF DIRECTOR: K.W. SHARER Management For For 1L ELECTION OF DIRECTOR: C.R. SHOEMATE Management For For 1M ELECTION OF DIRECTOR: J.G. STUMPF Management For For 1N ELECTION OF DIRECTOR: R.D. SUGAR Management For For 1O ELECTION OF DIRECTOR: C. WARE Management For For 1P ELECTION OF DIRECTOR: J.S. WATSON Management For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 AMENDMENT TO CHEVRON'S BY-LAWS TO REDUCE THE PERCENTAGE OF STOCKHOLDINGS REQUIRED FOR STOCKHOLDERS TO CALL FOR SPECIAL MEETINGS Management For For 04 APPOINTMENT OF AN INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder Against For 05 HOLDING EQUITY-BASED COMPENSATION THROUGH RETIREMENT Shareholder Against For 06 DISCLOSURE OF PAYMENTS TO HOST GOVERNMENTS Shareholder Against For 07 GUIDELINES FOR COUNTRY SELECTION Shareholder Against For 08 FINANCIAL RISKS FROM CLIMATE CHANGE Shareholder Against For 09 HUMAN RIGHTS COMMITTEE Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 10-May-2010 10-May-2010 THE TJX COMPANIES, INC. Security Meeting Type Annual Ticker Symbol TJX Meeting Date 02-Jun-2010 ISIN US8725401090 Agenda 933267153 - Management City Holding Recon Date 12-Apr-2010 Country United States Vote Deadline Date 01-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOSE B. ALVAREZ Management For For 1B ELECTION OF DIRECTOR: ALAN M. BENNETT Management For For 1C ELECTION OF DIRECTOR: DAVID A. BRANDON Management For For 1D ELECTION OF DIRECTOR: BERNARD CAMMARATA Management For For 1E ELECTION OF DIRECTOR: DAVID T. CHING Management For For 1F ELECTION OF DIRECTOR: MICHAEL F. HINES Management For For 1G ELECTION OF DIRECTOR: AMY B. LANE Management For For 1H ELECTION OF DIRECTOR: CAROL MEYROWITZ Management For For 1I ELECTION OF DIRECTOR: JOHN F. O'BRIEN Management For For 1J ELECTION OF DIRECTOR: WILLOW B. SHIRE Management For For 1K ELECTION OF DIRECTOR: FLETCHER H. WILEY Management For For 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder For Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 14-May-2010 14-May-2010 ACTIVISION BLIZZARD INC Security 00507V109 Meeting Type Annual Ticker Symbol ATVI Meeting Date 03-Jun-2010 ISIN US00507V1098 Agenda 933248052 - Management City Holding Recon Date 06-Apr-2010 Country United States Vote Deadline Date 02-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: PHILIPPE G.H. CAPRON Management For For 1B ELECTION OF DIRECTOR: ROBERT J. CORTI Management Against Against 1C ELECTION OF DIRECTOR: FREDERIC R. CREPIN Management For For 1D ELECTION OF DIRECTOR: BRIAN G. KELLY Management For For 1E ELECTION OF DIRECTOR: ROBERT A. KOTICK Management For For 1F ELECTION OF DIRECTOR: JEAN-BERNARD LEVY Management Against Against 1G ELECTION OF DIRECTOR: ROBERT J. MORGADO Management For For 1H ELECTION OF DIRECTOR: DOUGLAS P. MORRIS Management For For 1I ELECTION OF DIRECTOR: STEPHANE ROUSSEL Management For For 1J ELECTION OF DIRECTOR: RICHARD SARNOFF Management For For 1K ELECTION OF DIRECTOR: REGIS TURRINI Management Against Against 02 APPROVE 2, AS AMENDED AND RESTATED. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 11-May-2010 12-May-2010 DIRECTV Security 25490A101 Meeting Type Annual Ticker Symbol DTV Meeting Date 03-Jun-2010 ISIN US25490A1016 Agenda 933253281 - Management City Holding Recon Date 05-Apr-2010 Country United States Vote Deadline Date 02-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 NEIL R. AUSTRIAN For For 2 RALPH F. BOYD, JR. For For 3 PAUL A. GOULD For For 4 CHARLES R. LEE For For 5 PETER A. LUND For For 6 GREGORY B. MAFFEI Withheld Against 7 JOHN C. MALONE Withheld Against 8 NANCY S. NEWCOMB For For 9 HAIM SABAN For For 10 MICHAEL D. WHITE For For 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT PUBLIC ACCOUNTANTS. Management Against Against 3 APPROVAL OF THE DIRECTV 2 Management For For 4 APPROVAL OF THE DIRECTV EXECUTIVE OFFICER CASH BONUS PLAN. Management For For 5 ADOPTION OF POLICY REQUIRING EXECUTIVES TO RETAIN 75% OF ALL EQUITY-BASED COMPENSATION FOR 2 YEARS FOLLOWING SEPARATION FROM DIRECTV. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 14-May-2010 14-May-2010 J.CREW GROUP, INC. Security 46612H402 Meeting Type Annual Ticker Symbol JCG Meeting Date 08-Jun-2010 ISIN US46612H4020 Agenda 933255499 - Management City Holding Recon Date 09-Apr-2010 Country United States Vote Deadline Date 07-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 HEATHER RESIMAN For For 2 DAVID HOUSE For For 3 STUART SLOAN Withheld Against 02 APPROVE AN AMENDMENT TO THE J.CREW GROUP, INC. AMENDED AND RESTATED 2 Management Against Against 03 APPROVE THE J.CREW, INC. EXECUTIVE MANAGEMENT BONUS PLAN Management For For 04 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2010 Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 17-May-2010 18-May-2010 FREEPORT-MCMORAN COPPER & GOLD INC. Security 35671D857 Meeting Type Annual Ticker Symbol FCX Meeting Date 09-Jun-2010 ISIN US35671D8570 Agenda 933262064 - Management City Holding Recon Date 13-Apr-2010 Country United States Vote Deadline Date 08-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD C. ADKERSON For For 2 ROBERT J. ALLISON, JR. Withheld Against 3 ROBERT A. DAY For For 4 GERALD J. FORD For For 5 H. DEVON GRAHAM, JR. For For 6 CHARLES C. KRULAK For For 7 BOBBY LEE LACKEY For For 8 JON C. MADONNA For For 9 DUSTAN E. MCCOY For For 10 JAMES R. MOFFETT For For 11 B. M. RANKIN, JR. Withheld Against 12 STEPHEN H. SIEGELE For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 ADOPTION OF THE AMENDED AND RESTATED 2 Management Against Against 4 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE COMPANY'S BOARD OF DIRECTORS. Shareholder Against For 5 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY REQUIRING SENIOR EXECUTIVES TO RETAIN SHARES ACQUIRED THROUGH EQUITY COMPENSATION PROGRAMS UNTIL TWO YEARS FOLLOWING TERMINATION OF THEIR EMPLOYMENT. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 24-May-2010 25-May-2010 EQUINIX, INC. Security 29444U502 Meeting Type Annual Ticker Symbol EQIX Meeting Date 10-Jun-2010 ISIN US29444U5020 Agenda 933262646 - Management City Holding Recon Date 20-Apr-2010 Country United States Vote Deadline Date 09-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STEVEN T. CLONTZ For For 2 GARY F. HROMADKO For For 3 SCOTT G. KRIENS For For 4 WILLIAM K. LUBY* For For 5 IRVING F. LYONS, III For For 6 CHRISTOPHER B. PAISLEY For For 7 STEPHEN M. SMITH For For 8 PETER F. VAN CAMP Withheld Against 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 20-May-2010 21-May-2010 CELGENE CORPORATION Security Meeting Type Annual Ticker Symbol CELG Meeting Date 16-Jun-2010 ISIN US1510201049 Agenda 933268701 - Management City Holding Recon Date 20-Apr-2010 Country United States Vote Deadline Date 15-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 SOL J. BARER, PH.D. For For 2 ROBERT J. HUGIN For For 3 MICHAEL D. CASEY For For 4 CARRIE S. COX For For 5 RODMAN L. DRAKE For For 6 GILLA KAPLAN, PH.D. For For 7 JAMES J. LOUGHLIN For For 8 ERNEST MARIO, PH.D. For For 9 WALTER L. ROBB, PH.D. For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 25-May-2010 26-May-2010 DOLLAR TREE, INC. Security Meeting Type Annual Ticker Symbol DLTR Meeting Date 17-Jun-2010 ISIN US2567461080 Agenda 933280668 - Management City Holding Recon Date 16-Apr-2010 Country United States Vote Deadline Date 16-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 H. RAY COMPTON For For 2 CONRAD M. HALL For For 3 LEMUEL E. LEWIS For For 4 BOB SASSER For For 02 MANAGEMENT PROPOSAL TO ELIMINATE CLASSIFIED BOARD OF DIRECTORS. Management For For 03 MANAGEMENT PROPOSAL TO INCREASE AUTHORIZED SHARES OF COMMON STOCK. Management Against Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 27-May-2010 28-May-2010 EVERGREEN MONEY MARKET TRUST Security Meeting Type Special Ticker Symbol EMIXX Meeting Date 21-Jun-2010 ISIN US3002506026 Agenda 933234332 - Management City Holding Recon Date 10-Mar-2010 Country United States Vote Deadline Date 18-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 AGREEMENT AND PLAN OF REORGANIZATION PROVIDING FOR THE REORGANIZATION OF THE EVERGREEN INSTITUTIONAL MONEY MARKET FUND (THE "TARGET FUND"), INCLUDING THE ACQUISITION OF ALL THE ASSETS OF THE TARGET FUND, BY THEWELLS FARGO ADVANTAGE HERITAGE MONEY MARKET FUND (THE "ACQUIRING FUND"), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 26-May-2010 26-May-2010 LIBERTY MEDIA CORPORATION Security 53071M708 Meeting Type Annual Ticker Symbol LSTZA Meeting Date 24-Jun-2010 ISIN US53071M7083 Agenda 933272964 - Management City Holding Recon Date 26-Apr-2010 Country United States Vote Deadline Date 23-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MR. JOHN C. MALONE Withheld Against 2 MR. ROBERT R. BENNETT For For 3 MR. M. IAN G. GILCHRIST For For 4 MS. ANDREA L. WONG For For 2 PROPOSAL TO ADOPT THE LIBERTY MEDIA CORPORATION 2 Management For For 3 PROPOSAL TO RATIFY KPMG LLP AS LIBERTY MEDIA CORPORATION'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31,2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 29-May-2010 29-May-2010 BEST BUY CO., INC. Security Meeting Type Annual Ticker Symbol BBY Meeting Date 24-Jun-2010 ISIN US0865161014 Agenda 933274792 - Management City Holding Recon Date 27-Apr-2010 Country United States Vote Deadline Date 23-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LISA M. CAPUTO For For 2 BRIAN J. DUNN For For 3 KATHY J. HIGGINS VICTOR For For 4 ROGELIO M. REBOLLEDO For For 5 GERARD R. VITTECOQ For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 26, 2011. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 03-Jun-2010 04-Jun-2010 TEVA PHARMACEUTICAL INDUSTRIES LIMITED Security Meeting Type Annual Ticker Symbol TEVA Meeting Date 29-Jun-2010 ISIN US8816242098 Agenda 933290532 - Management City Holding Recon Date 24-May-2010 Country United States Vote Deadline Date 18-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 TO APPROVE THE BOARD OF DIRECTORS' RECOMMENDATION THAT THE CASH DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2009, WHICH WAS PAID IN FOUR INSTALLMENTS AND AGGREGATED NIS 2.50 (APPROXIMATELY US$0.642, ACCORDING TO THE APPLICABLE EXCHANGE RATES) PER ORDINARY SHARE (OR ADS), BE DECLARED FINAL. Management For For 2A ELECTION OF DIRECTOR: MR. ABRAHAM E. COHEN Management For For 2B ELECTION OF DIRECTOR: MR. AMIR ELSTEIN Management For For 2C ELECTION OF DIRECTOR: PROF. ROGER KORNBERG Management For For 2D ELECTION OF DIRECTOR: PROF. MOSHE MANY Management For For 2E ELECTION OF DIRECTOR: MR. DAN PROPPER Management For For 03 TO APPOINT KESSELMAN & KESSELMAN, A MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LTD., AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UNTIL THE 2 Management For For 04 TO APPROVE THE COMPANY'S 2010 LONG-TERM EQUITY- BASED INCENTIVE PLAN. Management For For 5A APPROVE REMUNERATION OF DR. PHILLIP FROST, IN HIS CAPACITY AS CHAIRMAN OF THE BOARD, EFFECTIVE AS OF MARCH 9, 2010, IN THE AMOUNT OF NIS EQUIVALENT OF USD 385,702 (AS OF MARCH 9, 2010) PER ANNUM, PLUS VAT (AS APPLICABLE), AS ADJUSTED BY THE ISRAELI CONSUMER PRICE INDEX (IN ADDITION TO PER MEETING FEES PAID TO DIRECTORS), PROVISION TO DR. FROST, IN HIS CAPACITY AS CHAIRMAN OF THE BOARD, OF AN OFFICE AND SECRETARIAL SERVICES, AND, EFFECTIVE AS OF FEBRUARY 15, 2010, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 5B TO APPROVE THE REMUNERATION OF PROF. MOSHE MANY, IN HIS CAPACITY AS VICE CHAIRMAN OF THE BOARD OF TEVA, EFFECTIVE AS OF MARCH 9, 2010, IN THE AMOUNT OF THE NIS EQUIVALENT OF USD 150,000 (AS OF MARCH 9, 2010) PER ANNUM, PLUS VAT (AS APPLICABLE), AS ADJUSTED BY THE ISRAELI CONSUMER PRICE INDEX (IN ADDITION TO PER MEETING FEES PAID TO DIRECTORS). AND THE PROVISION TO PROF. MANY, IN HIS CAPACITY AS VICE CHAIRMAN OF THE BOARD, OF SECRETARIAL SERVICES. Management For For 5C TO APPROVE THE REMUNERATION OF PROF. ROGER KORNBERG, IN HIS CAPACITY AS A DIRECTOR OF TEVA, EFFECTIVE AS OF MAY 10, 2010, IN THE AMOUNT OF THE NIS EQUIVALENT OF USD 150,000 (AS OF MAY 10, 2010) PER ANNUM, PLUS VAT (AS APPLICABLE), AS ADJUSTED BY THE ISRAELI CONSUMER PRICE INDEX (IN ADDITION TO PER MEETING FEES PAID TO DIRECTORS). Management For For 06 TO APPROVE AN INCREASE IN THE REGISTERED SHARE CAPITAL OF THE COMPANY BY NIS 100,000,,000,,000,000,, AND THE AMENDMENT OF THE COMPANY'S INCORPORATION DOCUMENTS ACCORDINGLY. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L 3S7 0 02-Jun-2010 03-Jun-2010 The Chesapeake Growth Fund Annual Proxy Voting Report 01-Jul-2009 To 30-Jun-2010 BMC SOFTWARE, INC. Security Meeting Type Annual Ticker Symbol BMC Meeting Date 28-Jul-2009 ISIN US0559211000 Agenda 933115380 - Management City Holding Recon Date 01-Jun-2009 Country United States Vote Deadline Date 27-Jul-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROBERT E. BEAUCHAMP For For 2 B. GARLAND CUPP For For 3 JON E. BARFIELD For For 4 GARY L. BLOOM For For 5 MELDON K. GAFNER For For 6 P. THOMAS JENKINS For For 7 LOUIS J. LAVIGNE, JR. For For 8 KATHLEEN A. O'NEIL For For 9 TOM C. TINSLEY For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING MARCH 31, 2010. Management For For 03 PROPOSAL TO APPROVE AN AMENDMENT TO THE BMC SOFTWARE, INC. 2, INC. COMMON STOCK RESERVED FOR ISSUANCE UNDER SUCH PLAN BY 16,000,000 SHARES. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 17-Jul-2009 17-Jul-2009 PRECISION CASTPARTS CORP. Security Meeting Type Annual Ticker Symbol PCP Meeting Date 11-Aug-2009 ISIN US7401891053 Agenda 933116659 - Management City Holding Recon Date 15-Jun-2009 Country United States Vote Deadline Date 10-Aug-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARK DONEGAN Withheld Against 2 VERNON E. OECHSLE Withheld Against 3 RICK SCHMIDT Withheld Against 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 25-Jul-2009 25-Jul-2009 CA, INC. Security 12673P105 Meeting Type Annual Ticker Symbol CA Meeting Date 14-Sep-2009 ISIN US12673P1057 Agenda 933125076 - Management City Holding Recon Date 17-Jul-2009 Country United States Vote Deadline Date 11-Sep-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RAYMOND J. BROMARK Management Against Against 1B ELECTION OF DIRECTOR: GARY J. FERNANDES Management For For 1C ELECTION OF DIRECTOR: KAY KOPLOVITZ Management For For 1D ELECTION OF DIRECTOR: CHRISTOPHER B. LOFGREN Management For For 1E ELECTION OF DIRECTOR: WILLIAM E. MCCRACKEN Management For For 1F ELECTION OF DIRECTOR: JOHN A. SWAINSON Management For For 1G ELECTION OF DIRECTOR: LAURA S. UNGER Management For For 1H ELECTION OF DIRECTOR: ARTHUR F. WEINBACH Management Against Against 1I ELECTION OF DIRECTOR: RENATO (RON) ZAMBONINI Management Against Against 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING MARCH 31, 2010. Management Against Against 03 THE STOCKHOLDER PROPOSAL. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 26-Aug-2009 26-Aug-2009 LAM RESEARCH CORPORATION Security Meeting Type Annual Ticker Symbol LRCX Meeting Date 05-Nov-2009 ISIN US5128071082 Agenda 933155168 - Management City Holding Recon Date 10-Sep-2009 Country United States Vote Deadline Date 04-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES W. BAGLEY For For 2 DAVID G. ARSCOTT For For 3 ROBERT M. BERDAHL Withheld Against 4 RICHARD J. ELKUS, JR. For For 5 GRANT M. INMAN For For 6 CATHERINE P. LEGO For For 7 STEPHEN G. NEWBERRY For For 8 PATRICIA S. WOLPERT Withheld Against 02 PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING FOR DIRECTORS. Management For For 03 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 30-Oct-2009 31-Oct-2009 RESMED INC. Security Meeting Type Annual Ticker Symbol RMD Meeting Date 18-Nov-2009 ISIN US7611521078 Agenda 933152011 - Management City Holding Recon Date 21-Sep-2009 Country United States Vote Deadline Date 13-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR TO SERVE FOR A THREE-YEAR TERM: PETER FARRELL Management For For 1B ELECTION OF DIRECTOR TO SERVE FOR A THREE-YEAR TERM: GARY PACE Management Against Against 1C ELECTION OF DIRECTOR TO SERVE FOR A THREE-YEAR TERM: RONALD TAYLOR Management For For 02 APPROVAL OF THE AMENDMENT TO THE AMENDED AND RESTATED RESMED INC. 2, TO RENAME THE PLAN, INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 9,900,,460,825, AND EXTEND THE TERM OF THE PLAN FROM OCTOBER 1, 2, 2019, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 03 APPROVAL OF THE AMENDMENT TO THE RESMED INC. EMPLOYEE STOCK PURCHASE PLAN TO RENAME THE PLAN, TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 500,,100,, 2, 2019, AND MAKE CERTAIN OTHER CHANGES. Management For For 04 RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS TO EXAMINE OUR CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDING JUNE 30, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 26-Oct-2009 27-Oct-2009 DIRECTV Security 25459L106 Meeting Type Special Ticker Symbol DTV Meeting Date 19-Nov-2009 ISIN US25459L1061 Agenda 933157807 - Management City Holding Recon Date 09-Oct-2009 Country United States Vote Deadline Date 18-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 3, 2009, AS AMENDED, BY AND AMONG LIBERTY MEDIA CORPORATION, LIBERTY ENTERTAINMENT, INC., THE DIRECTV GROUP, INC., DIRECTV, DTVG ONE, INC., AND DTVG TWO, INC. Management For For 02 TO APPROVE THE VOTING AND RIGHT OF FIRST REFUSAL AGREEMENT, DATED AS OF MAY 3, 2009, AS AMENDED, BY AND AMONG THE DIRECTV GROUP, INC., LIBERTY ENTERTAINMENT, INC., DIRECTV, JOHN C. MALONE, LESLIE MALONE, THE TRACY L. NEAL TRUST A AND THE EVAN D. MALONE TRUST A. Management For For 03 TO APPROVE AN ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE SPECIAL MEETING TO APPROVE THE PROPOSALS DESCRIBED ABOVE IN ACCORDANCE WITH THE MERGER AGREEMENT. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 05-Nov-2009 06-Nov-2009 MICROS SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol MCRS Meeting Date 20-Nov-2009 ISIN US5949011002 Agenda 933154394 - Management City Holding Recon Date 05-Oct-2009 Country United States Vote Deadline Date 19-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LOUIS M. BROWN, JR. For For 2 B. GARY DANDO For For 3 A.L. GIANNOPOULOS For For 4 F. SUZANNE JENNICHES For For 5 JOHN G. PUENTE For For 6 DWIGHT S. TAYLOR Withheld Against 02 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2 Management For For 03 PROPOSAL TO AMEND THE COMPANY'S 1, 2014. Management For For 04 PROPOSAL TO AMEND THE COMPANY'S 1,200, Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 30-Oct-2009 31-Oct-2009 NET 1 UEPS TECHNOLOGIES, INC. Security 64107N206 Meeting Type Annual Ticker Symbol UEPS Meeting Date 25-Nov-2009 ISIN US64107N2062 Agenda 933159611 - Management City Holding Recon Date 16-Oct-2009 Country United States Vote Deadline Date 24-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DR. SERGE C.P. BELAMANT For For 2 HERMAN G. KOTZE Withheld Against 3 C.S. SEABROOKE Withheld Against 4 ANTONY C. BALL For For 5 ALASDAIR J.K. PEIN For For 6 PAUL EDWARDS For For 7 TOM C. TINSLEY For For 02 PROPOSAL TO AMEND AND RESTATE THE 2 Management For For 03 PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE (SOUTH AFRICA) AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE 2 Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 04-Nov-2009 05-Nov-2009 ACTIVISION BLIZZARD INC Security 00507V109 Meeting Type Special Ticker Symbol ATVI Meeting Date 17-Dec-2009 ISIN US00507V1098 Agenda 933168456 - Management City Holding Recon Date 05-Nov-2009 Country United States Vote Deadline Date 16-Dec-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, AS AMENDED. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 25-Nov-2009 26-Nov-2009 APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 25-Feb-2010 ISIN US0378331005 Agenda 933180680 - Management City Holding Recon Date 28-Dec-2009 Country United States Vote Deadline Date 24-Feb-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIAM V. CAMPBELL For For 2 MILLARD S. DREXLER For For 3 ALBERT A. GORE, JR. For For 4 STEVEN P. JOBS For For 5 ANDREA JUNG For For 6 A.D. LEVINSON, PH.D. For For 7 JEROME B. YORK For For 02 TO APPROVE AMENDMENTS TO THE APPLE INC. 2 Management For For 03 TO APPROVE AMENDMENTS TO THE APPLE INC. 1 Management For For 04 TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 05 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010.THE BOARD OF DIRECTORS RECOMMENDS A VOTE "AGAINST" PROPOSALS 6 AND 7. Management For For 06 TO CONSIDER A SHAREHOLDER PROPOSAL ENTITLED "SUSTAINABILITY REPORT," IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 07 TO CONSIDER A SHAREHOLDER PROPOSAL ENTITLED "AMEND CORPORATE BYLAWS ESTABLISHING A BOARD COMMITTEE ON SUSTAINABILITY," IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 03-Feb-2010 04-Feb-2010 TD AMERITRADE HOLDING CORPORATION Security 87236Y108 Meeting Type Annual Ticker Symbol AMTD Meeting Date 25-Feb-2010 ISIN US87236Y1082 Agenda 933181579 - Management City Holding Recon Date 28-Dec-2009 Country United States Vote Deadline Date 24-Feb-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARSHALL A. COHEN For For 2 WILLIAM H. HATANAKA For For 3 J. PETER RICKETTS For For 4 ALLAN R. TESSLER For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2010. Management For For 03 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S LONG-TERM INCENTIVE PLAN. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 04-Feb-2010 05-Feb-2010 QUALCOMM, INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 02-Mar-2010 ISIN US7475251036 Agenda 933181620 - Management City Holding Recon Date 04-Jan-2010 Country United States Vote Deadline Date 01-Mar-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BARBARA T. ALEXANDER For For 2 STEPHEN M. BENNETT For For 3 DONALD G. CRUICKSHANK For For 4 RAYMOND V. DITTAMORE For For 5 THOMAS W. HORTON For For 6 IRWIN MARK JACOBS For For 7 PAUL E. JACOBS For For 8 ROBERT E. KAHN For For 9 SHERRY LANSING For For 10 DUANE A. NELLES For For 11 BRENT SCOWCROFT For For 12 MARC I. STERN For For 02 TO APPROVE AN AMENDMENT TO THE 2006 LONG-TERM INCENTIVE PLAN TO INCREASE THE SHARE RESERVE BY 13,000,000 SHARES. Management For For 03 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 26, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 09-Feb-2010 10-Feb-2010 HUMANA INC. Security Meeting Type Annual Ticker Symbol HUM Meeting Date 20-Apr-2010 ISIN US4448591028 Agenda 933196607 - Management City Holding Recon Date 26-Feb-2010 Country United States Vote Deadline Date 19-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID A. JONES, JR. Management For For 1B ELECTION OF DIRECTOR: FRANK A. D'AMELIO Management For For 1C ELECTION OF DIRECTOR: W. ROY DUNBAR Management For For 1D ELECTION OF DIRECTOR: KURT J. HILZINGER Management For For 1E ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1F ELECTION OF DIRECTOR: WILLIAM J. MCDONALD Management For For 1G ELECTION OF DIRECTOR: WILLIAM E. MITCHELL Management For For 1H ELECTION OF DIRECTOR: DAVID B. NASH, M.D. Management For For 1I ELECTION OF DIRECTOR: JAMES J. O'BRIEN Management For For 1J ELECTION OF DIRECTOR: MARISSA T. PETERSON Management For For 1K ELECTION OF DIRECTOR: W. ANN REYNOLDS, PH.D. Management Against Against 02 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 22-Mar-2010 22-Mar-2010 THE LUBRIZOL CORPORATION Security Meeting Type Annual Ticker Symbol LZ Meeting Date 27-Apr-2010 ISIN US5492711040 Agenda 933207462 - Management City Holding Recon Date 05-Mar-2010 Country United States Vote Deadline Date 26-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EDWARD P. CAMPBELL For For 2 JAMES L. HAMBRICK For For 3 GORDON D. HARNETT For For 02 CONFIRMATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANT. Management For For 03 APPROVAL OF THE LUBRIZOL CORPORATION 2 Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 24-Mar-2010 24-Mar-2010 BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 28-Apr-2010 ISIN US0605051046 Agenda 933203111 - Management City Holding Recon Date 03-Mar-2010 Country United States Vote Deadline Date 27-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1B ELECTION OF DIRECTOR: WILLIAM P. BOARDMAN Management For For 1C ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1D ELECTION OF DIRECTOR: VIRGIS W. COLBERT Management Against Against 1E ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1F ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1G ELECTION OF DIRECTOR: D. PAUL JONES, JR. Management For For 1H ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1I ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1J ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1K ELECTION OF DIRECTOR: DONALD E. POWELL Management For For 1L ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI Management Against Against 1M ELECTION OF DIRECTOR: ROBERT W. SCULLY Management For For 02 A PROPOSAL TO RATIFY THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2010 Management For For 03 A PROPOSAL TO ADOPT AN AMENDMENT TO THE BANK OF AMERICA AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 11.3 BILLION TO 12.8 BILLION Management For For 04 AN ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION Management For For 05 A PROPOSAL TO APPROVE AN AMENDMENT TO THE 2 Management For For 06 STOCKHOLDER PROPOSAL - DISCLOSURE OF GOVERNMENT EMPLOYMENT Shareholder Against For 07 STOCKHOLDER PROPOSAL - NON-DEDUCTIBLE PAY Shareholder Against For 08 STOCKHOLDER PROPOSAL - SPECIAL STOCKHOLDER MEETINGS Shareholder For Against 09 STOCKHOLDER PROPOSAL - ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For 10 STOCKHOLDER PROPOSAL - SUCCESSION PLANNING Shareholder Against For 11 STOCKHOLDER PROPOSAL - DERIVATIVES TRADING Shareholder Against For 12 STOCKHOLDER PROPOSAL - RECOUP INCENTIVE COMPENSATION Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 09-Apr-2010 10-Apr-2010 CROWN HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol CCK Meeting Date 28-Apr-2010 ISIN US2283681060 Agenda 933215192 - Management City Holding Recon Date 09-Mar-2010 Country United States Vote Deadline Date 27-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JENNE K. BRITELL For For 2 JOHN W. CONWAY For For 3 ARNOLD W. DONALD For For 4 WILLIAM G. LITTLE For For 5 HANS J. LOLIGER For For 6 THOMAS A. RALPH For For 7 HUGUES DU ROURET For For 8 ALAN W. RUTHERFORD For For 9 JIM L. TURNER For For 10 WILLIAM S. URKIEL For For 02 TO RATIFY THE APPOINTMENT OF INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010, WHICH THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 26-Apr-2010 26-Apr-2010 CORNING INCORPORATED Security Meeting Type Annual Ticker Symbol GLW Meeting Date 29-Apr-2010 ISIN US2193501051 Agenda 933203541 - Management City Holding Recon Date 25-Feb-2010 Country United States Vote Deadline Date 28-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT F. CUMMINGS, JR. Management For For 1B ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1C ELECTION OF DIRECTOR: WILLIAM D. SMITHBURG Management For For 1D ELECTION OF DIRECTOR: HANSEL E. TOOKES II Management For For 1E ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For 02 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For 03 APPROVAL OF THE 2 Management For For 04 APPROVAL OF THE 2- EMPLOYEE DIRECTORS. Management For For 05 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 06 SHAREHOLDER PROPOSAL CONCERNING VOTING. Shareholder For Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 07-Apr-2010 08-Apr-2010 EXPRESS SCRIPTS, INC. Security Meeting Type Annual Ticker Symbol ESRX Meeting Date 05-May-2010 ISIN US3021821000 Agenda 933210659 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 04-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GARY G. BENANAV Management For For 1B ELECTION OF DIRECTOR: FRANK J. BORELLI Management For For 1C ELECTION OF DIRECTOR: MAURA C. BREEN Management For For 1D ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC Management For For 1E ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Management For For 1F ELECTION OF DIRECTOR: FRANK MERGENTHALER Management For For 1G ELECTION OF DIRECTOR: WOODROW A MYERS, JR. MD Management For For 1H ELECTION OF DIRECTOR: JOHN O. PARKER, JR. Management For For 1I ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1J ELECTION OF DIRECTOR: SAMUEL K. SKINNER Management For For 1K ELECTION OF DIRECTOR: SEYMOUR STERNBERG Management For For 1L ELECTION OF DIRECTOR: BARRETT A. TOAN Management For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2010. Management For For 03 STOCKHOLDER PROPOSAL REGARDING REPORT ON POLITICAL CONTRIBUTIONS. Shareholder For Against 04 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIR. Shareholder For Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 12-Apr-2010 12-Apr-2010 AUTOLIV, INC. Security Meeting Type Annual Ticker Symbol ALV Meeting Date 06-May-2010 ISIN US0528001094 Agenda 933207335 - Management City Holding Recon Date 09-Mar-2010 Country United States Vote Deadline Date 05-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 ROBERT W. ALSPAUGH For For 2 WALTER KUNERTH For For 3 LARS NYBERG For For 4 LARS WESTERBERG For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG AB AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 03-Apr-2010 04-Apr-2010 MCDERMOTT INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol MDR Meeting Date 07-May-2010 ISIN PA5800371096 Agenda 933208907 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 06-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN F. BOOKOUT, III For For 2 ROGER A. BROWN For For 3 RONALD C. CAMBRE For For 4 JOHN A. FEES For For 5 ROBERT W. GOLDMAN For For 6 STEPHEN G. HANKS For For 7 OLIVER D. KINGSLEY, JR. For For 8 D. BRADLEY MCWILLIAMS For For 9 RICHARD W. MIES For For 10 THOMAS C. SCHIEVELBEIN For For 11 DAVID A. TRICE For For 02 RATIFICATION OF APPOINTMENT OF MCDERMOTT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 05-Apr-2010 06-Apr-2010 THE GOLDMAN SACHS GROUP, INC. Security 38141G104 Meeting Type Annual Ticker Symbol GS Meeting Date 07-May-2010 ISIN US38141G1040 Agenda 933232338 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 06-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For 1B ELECTION OF DIRECTOR: JOHN H. BRYAN Management Against Against 1C ELECTION OF DIRECTOR: GARY D. COHN Management For For 1D ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For 1E ELECTION OF DIRECTOR: STEPHEN FRIEDMAN Management For For 1F ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For 1G ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For 1H ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1I ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For 1J ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For 1K ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR 2 Management For For 03 AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MATTERS Management For For 04 APPROVAL OF AMENDMENTS TO OUR RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING Management For For 05 APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO PERMIT HOLDERS OF 25% OF OUR OUTSTANDING SHARES OF COMMON STOCK TO CALL SPECIAL MEETINGS Management For For 06 SHAREHOLDER PROPOSAL A REPORT ON CUMULATIVE VOTING Shareholder Against For 07 SHAREHOLDER PROPOSAL REGARDING COLLATERAL IN OVER-THE-COUNTER DERIVATIVES TRADING Shareholder Against For 08 SHAREHOLDER PROPOSAL REGARDING SEPARATE CHAIR & CEO Shareholder For Against 09 SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder For Against 10 SHAREHOLDER PROPOSAL REGARDING A REPORT ON GLOBAL WARMING SCIENCE Shareholder Against For 11 SHAREHOLDER PROPOSAL REGARDING A REPORT ON PAY DISPARITY Shareholder Against For 12 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION AND LONG-TERM PERFORMANCE Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 20-Apr-2010 21-Apr-2010 NII HOLDINGS, INC. Security 62913F201 Meeting Type Annual Ticker Symbol NIHD Meeting Date 11-May-2010 ISIN US62913F2011 Agenda 933229177 - Management City Holding Recon Date 19-Mar-2010 Country United States Vote Deadline Date 10-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STEVEN P. DUSSEK For For 2 DONALD GUTHRIE For For 3 STEVEN M. SHINDLER For For 02 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management For For 03 AMENDMENT OF 2 Management Against Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 13-Apr-2010 14-Apr-2010 TESSERA TECHNOLOGIES, INC. Security 88164L100 Meeting Type Annual Ticker Symbol TSRA Meeting Date 12-May-2010 ISIN US88164L1008 Agenda 933222022 - Management City Holding Recon Date 23-Mar-2010 Country United States Vote Deadline Date 11-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 ROBERT J BOEHLKE Withheld Against 2 NICHOLAS E BRATHWAITE For For 3 JOHN B GOODRICH For For 4 BRUCE M MCWILLIAMS PH.D For For 5 DAVID C NAGEL, PH.D For For 6 HENRY R NOTHHAFT For For 7 ROBERT A YOUNG, PH.D For For 2 TO APPROVE THE COMPANY'S FIFTH AMENDED AND RESTATED 2 Management For For 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 15-Apr-2010 16-Apr-2010 DREAMWORKS ANIMATION SKG, INC. Security 26153C103 Meeting Type Annual Ticker Symbol DWA Meeting Date 12-May-2010 ISIN US26153C1036 Agenda 933223973 - Management City Holding Recon Date 23-Mar-2010 Country United States Vote Deadline Date 11-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JEFFREY KATZENBERG For For 2 ROGER A. ENRICO For For 3 LEWIS COLEMAN Withheld Against 4 HARRY BRITTENHAM For For 5 THOMAS FRESTON For For 6 JUDSON C. GREEN For For 7 MELLODY HOBSON For For 8 MICHAEL MONTGOMERY For For 9 NATHAN MYHRVOLD For For 10 RICHARD SHERMAN For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management Against Against 3 PROPOSAL TO APPROVE THE ADOPTION OF THE 2 Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 15-Apr-2010 15-Apr-2010 BRIDGEPOINT EDUCATION, INC. Security 10807M105 Meeting Type Annual Ticker Symbol BPI Meeting Date 12-May-2010 ISIN US10807M1053 Agenda 933231021 - Management City Holding Recon Date 23-Mar-2010 Country United States Vote Deadline Date 11-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RYAN CRAIG For For 2 ROBERT HARTMAN For For 02 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 30-Apr-2010 01-May-2010 GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 13-May-2010 ISIN US38259P5089 Agenda 933216738 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 12-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ERIC SCHMIDT For For 2 SERGEY BRIN For For 3 LARRY PAGE For For 4 L. JOHN DOERR For For 5 JOHN L. HENNESSY Withheld Against 6 ANN MATHER For For 7 PAUL S. OTELLINI For For 8 K. RAM SHRIRAM For For 9 SHIRLEY M. TILGHMAN For For 02 THE RATIFICATION OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For 03 THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2,500,000. Management Against Against 04 A STOCKHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 05 A STOCKHOLDER PROPOSAL REGARDING ONLINE ADVERTISING, PRIVACY, AND SENSITIVE INFORMATION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 06 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF HUMAN RIGHTS PRINCIPLES WITH RESPECT TO BUSINESS IN CHINA, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 23-Apr-2010 23-Apr-2010 GENTEX CORPORATION Security Meeting Type Annual Ticker Symbol GNTX Meeting Date 13-May-2010 ISIN US3719011096 Agenda 933222971 - Management City Holding Recon Date 19-Mar-2010 Country United States Vote Deadline Date 12-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN MULDER For For 2 FREDERICK SOTOK For For 3 WALLACE TSUHA For For 02 A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS ISSUE A SUSTAINABILITY REPORT. Shareholder Against For 03 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 15-Apr-2010 16-Apr-2010 ANADIGICS, INC. Security Meeting Type Annual Ticker Symbol ANAD Meeting Date 13-May-2010 ISIN US0325151084 Agenda 933225648 - Management City Holding Recon Date 22-Mar-2010 Country United States Vote Deadline Date 12-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID FELLOWS For For 2 RONALD ROSENZWEIG For For 3 LEWIS SOLOMON For For 02 APPROVE AN AMENDMENT TO THE 2 Management Against Against 03 APPROVE AN AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN Management For For 04 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 17-Apr-2010 17-Apr-2010 SIGA TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol SIGA Meeting Date 13-May-2010 ISIN US8269171067 Agenda 933249054 - Management City Holding Recon Date 30-Mar-2010 Country United States Vote Deadline Date 12-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ERIC A. ROSE, M.D. For For 2 JAMES J. ANTAL For For 3 MICHAEL J. BAYER Withheld Against 4 THOMAS E. CONSTANCE Withheld Against 5 STEVEN L. FASMAN For For 6 SCOTT M. HAMMER, M.D. For For 7 JOSEPH W. MARSHALL, III For For 8 PAUL G. SAVAS For For 9 BRUCE SLOVIN For For 10 MICHAEL A. WEINER, M.D. Withheld Against 02 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SIGA TECHNOLOGIES, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For 03 TO ADOPT THE SIGA TECHNOLOGIES, INC. 2 Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 19-Apr-2010 19-Apr-2010 PIONEER NATURAL RESOURCES COMPANY Security Meeting Type Annual Ticker Symbol PXD Meeting Date 14-May-2010 ISIN US7237871071 Agenda 933217300 - Management City Holding Recon Date 18-Mar-2010 Country United States Vote Deadline Date 13-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ANDREW D. LUNDQUIST For For 2 CHARLES E. RAMSEY, JR. For For 3 FRANK A. RISCH For For 02 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS Management For For 03 STOCKHOLDER PROPOSAL RELATING TO MAJORITY VOTING FOR DIRECTORS Shareholder For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 23-Apr-2010 24-Apr-2010 VEECO INSTRUMENTS INC. Security Meeting Type Annual Ticker Symbol VECO Meeting Date 14-May-2010 ISIN US9224171002 Agenda 933239522 - Management City Holding Recon Date 19-Mar-2010 Country United States Vote Deadline Date 13-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROGER D. MCDANIEL For For 2 JOHN R. PEELER For For 02 APPROVAL OF THE VEECO INSTRUMENTS INC. 2 Management For For 03 APPROVAL OF AN AMENDMENT TO VEECO'S CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED SHARES OF VEECO'S COMMON STOCK THEREUNDER. Management For For 04 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 23-Apr-2010 23-Apr-2010 URBAN OUTFITTERS, INC. Security Meeting Type Annual Ticker Symbol URBN Meeting Date 18-May-2010 ISIN US9170471026 Agenda 933226412 - Management City Holding Recon Date 22-Mar-2010 Country United States Vote Deadline Date 17-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 SCOTT A. BELAIR Withheld Against 2 ROBERT H. STROUSE Withheld Against 2 TO RE-APPROVE THE URBAN OUTFITTERS EXECUTIVE INCENTIVE PLAN. Management For For 3 SHAREHOLDER PROPOSAL TO PROVIDE A REPORT REGARDING VENDOR CONDUCT. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 22-Apr-2010 22-Apr-2010 ACACIA RESEARCH CORPORATION Security Meeting Type Annual Ticker Symbol ACTG Meeting Date 18-May-2010 ISIN US0038813079 Agenda 933230803 - Management City Holding Recon Date 22-Mar-2010 Country United States Vote Deadline Date 17-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROBERT L. HARRIS, II For For 2 FRED A. DEBOOM Withheld Against 02 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 19-Apr-2010 19-Apr-2010 ANADARKO PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol APC Meeting Date 18-May-2010 ISIN US0325111070 Agenda 933231160 - Management City Holding Recon Date 23-Mar-2010 Country United States Vote Deadline Date 17-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: H. PAULETT EBERHART Management For For 1B ELECTION OF DIRECTOR: PRESTON M. GEREN III Management For For 1C ELECTION OF DIRECTOR: JAMES T. HACKETT Management For For 02 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS. Management For For 03 STOCKHOLDER PROPOSAL - AMENDMENT TO NON- DISCRIMINATION POLICY. Shareholder Against For 04 STOCKHOLDER PROPOSAL - AMENDMENT TO BY-LAWS: REIMBURSEMENT OF PROXY EXPENSES. Shareholder For Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 26-Apr-2010 26-Apr-2010 COMMUNITY HEALTH SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol CYH Meeting Date 18-May-2010 ISIN US2036681086 Agenda 933234899 - Management City Holding Recon Date 31-Mar-2010 Country United States Vote Deadline Date 17-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 PROPOSAL TO AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. Management For For 2A ELECTION OF DIRECTOR: W. LARRY CASH Management Against Against 2B ELECTION OF DIRECTOR: H. MITCHELL WATSON, JR. Management For For 03 PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 21-Apr-2010 21-Apr-2010 SEABRIGHT INSURANCE HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol SBX Meeting Date 18-May-2010 ISIN US8116561072 Agenda 933250350 - Management City Holding Recon Date 23-Mar-2010 Country United States Vote Deadline Date 17-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN G. PASQUALETTO For For 2 JOSEPH A. EDWARDS For For 3 WILLIAM M. FELDMAN Withheld Against 4 MURAL R. JOSEPHSON Withheld Against 5 GEORGE M. MORVIS Withheld Against 6 MICHAEL D. RICE For For 02 APPROVAL OF SECTION 162(M) PERFORMANCE GOALS AND ANNUAL GRANT LIMITATIONS UNDER THE SEABRIGHT INSURANCE HOLDINGS, INC. AMENDED AND RESTATED 2005 LONG-TERM EQUITY INCENTIVE PLAN. Management For For 03 APPROVAL OF AN AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Management For For 04 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 22-Apr-2010 23-Apr-2010 RANGE RESOURCES CORPORATION Security 75281A109 Meeting Type Annual Ticker Symbol RRC Meeting Date 19-May-2010 ISIN US75281A1097 Agenda 933230699 - Management City Holding Recon Date 26-Mar-2010 Country United States Vote Deadline Date 18-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CHARLES L. BLACKBURN Management For For 1B ELECTION OF DIRECTOR: ANTHONY V. DUB Management For For 1C ELECTION OF DIRECTOR: V. RICHARD EALES Management For For 1D ELECTION OF DIRECTOR: ALLEN FINKELSON Management For For 1E ELECTION OF DIRECTOR: JAMES M. FUNK Management For For 1F ELECTION OF DIRECTOR: JONATHAN S. LINKER Management For For 1G ELECTION OF DIRECTOR: KEVIN S. MCCARTHY Management For For 1H ELECTION OF DIRECTOR: JOHN H. PINKERTON Management For For 1I ELECTION OF DIRECTOR: JEFFREY L. VENTURA Management For For 02 TO CONSIDER AND VOTE ON A PROPOSAL TO AMEND OUR AMENDED AND RESTATED 2005 EQUITY-BASED COMPENSATION PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED TO BE ISSUED UNDER THAT PLAN BY 850,000 SHARES. Management Against Against 03 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AS OF AND FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 26-Apr-2010 27-Apr-2010 ARRIS GROUP, INC. Security 04269Q100 Meeting Type Annual Ticker Symbol ARRS Meeting Date 19-May-2010 ISIN US04269Q1004 Agenda 933240195 - Management City Holding Recon Date 24-Mar-2010 Country United States Vote Deadline Date 18-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ALEX B. BEST For For 2 HARRY L. BOSCO For For 3 JAMES A. CHIDDIX For For 4 JOHN ANDERSON CRAIG For For 5 MATTHEW B. KEARNEY For For 6 WILLIAM H. LAMBERT For For 7 JOHN R. PETTY For For 8 ROBERT J. STANZIONE For For 9 DAVID A. WOODLE For For 02 VOTE TO RATIFY ERNST & YOUNG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANT FIRM FOR 2010 Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 22-Apr-2010 23-Apr-2010 HUMAN GENOME SCIENCES, INC. Security Meeting Type Annual Ticker Symbol HGSI Meeting Date 20-May-2010 ISIN US4449031081 Agenda 933246060 - Management City Holding Recon Date 26-Mar-2010 Country United States Vote Deadline Date 19-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD J. DANZIG For For 2 JURGEN DREWS, M.D. For For 3 MAXINE GOWEN, PH.D. For For 4 TUAN HA-NGOC For For 5 A.N. KARABELAS, PH.D. For For 6 J.L. LAMATTINA, PH.D. For For 7 AUGUSTINE LAWLOR For For 8 H. THOMAS WATKINS For For 9 ROBERT C. YOUNG, M.D. Withheld Against 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 27-Apr-2010 27-Apr-2010 AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 25-May-2010 ISIN US0231351067 Agenda 933242480 - Management City Holding Recon Date 29-Mar-2010 Country United States Vote Deadline Date 24-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1D ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1F ELECTION OF DIRECTOR: THOMAS O. RYDER Management Against Against 1G ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 03 SHAREHOLDER PROPOSAL CALLING FOR THE COMPANY TO MAKE CERTAIN DISCLOSURES REGARDING CORPORATE POLITICAL CONTRIBUTIONS Shareholder For Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 04-May-2010 05-May-2010 GENOPTIX INC Security 37243V100 Meeting Type Annual Ticker Symbol GXDX Meeting Date 01-Jun-2010 ISIN US37243V1008 Agenda 933250095 - Management City Holding Recon Date 08-Apr-2010 Country United States Vote Deadline Date 28-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROBERT E. CURRY, PH.D. For For 2 GEOFFREY M. PARKER For For 3 ANDREW E. SENYEI, M.D. For For 02 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF OUR BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Against Against Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 07-May-2010 07-May-2010 VITAMIN SHOPPE INC Security 92849E101 Meeting Type Annual Ticker Symbol VSI Meeting Date 02-Jun-2010 ISIN US92849E1010 Agenda 933248761 - Management City Holding Recon Date 26-Mar-2010 Country United States Vote Deadline Date 01-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD L. MARKEE For For 2 B. MICHAEL BECKER For For 3 CATHERINE E. BUGGELN For For 4 JOHN H. EDMONDSON For For 5 DAVID H. EDWAB For For 6 JOHN D. HOWARD For For 7 DOUGLAS R. KORN For For 8 RICHARD L. PERKAL For For 9 BETH M. PRITCHARD For For 10 KATHERINE SAVITT-LENNON For For 2 APPROVE THE ADOPTION OF THE VITAMIN SHOPPE 2 Management For For 3 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLC AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 07-May-2010 08-May-2010 CB RICHARD ELLIS GROUP, INC. Security 12497T101 Meeting Type Annual Ticker Symbol CBG Meeting Date 02-Jun-2010 ISIN US12497T1016 Agenda 933250691 - Management City Holding Recon Date 09-Apr-2010 Country United States Vote Deadline Date 01-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD C. BLUM For For 2 CURTIS F. FEENY For For 3 BRADFORD M. FREEMAN Withheld Against 4 MICHAEL KANTOR Withheld Against 5 FREDERIC V. MALEK Withheld Against 6 JANE J. SU Withheld Against 7 LAURA D. TYSON For For 8 BRETT WHITE For For 9 GARY L. WILSON For For 10 RAY WIRTA For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 11-May-2010 12-May-2010 ACTIVISION BLIZZARD INC Security 00507V109 Meeting Type Annual Ticker Symbol ATVI Meeting Date 03-Jun-2010 ISIN US00507V1098 Agenda 933248052 - Management City Holding Recon Date 06-Apr-2010 Country United States Vote Deadline Date 02-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: PHILIPPE G.H. CAPRON Management For For 1B ELECTION OF DIRECTOR: ROBERT J. CORTI Management Against Against 1C ELECTION OF DIRECTOR: FREDERIC R. CREPIN Management For For 1D ELECTION OF DIRECTOR: BRIAN G. KELLY Management For For 1E ELECTION OF DIRECTOR: ROBERT A. KOTICK Management For For 1F ELECTION OF DIRECTOR: JEAN-BERNARD LEVY Management Against Against 1G ELECTION OF DIRECTOR: ROBERT J. MORGADO Management For For 1H ELECTION OF DIRECTOR: DOUGLAS P. MORRIS Management For For 1I ELECTION OF DIRECTOR: STEPHANE ROUSSEL Management For For 1J ELECTION OF DIRECTOR: RICHARD SARNOFF Management For For 1K ELECTION OF DIRECTOR: REGIS TURRINI Management Against Against 02 APPROVE 2, AS AMENDED AND RESTATED. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 11-May-2010 12-May-2010 DIRECTV Security 25490A101 Meeting Type Annual Ticker Symbol DTV Meeting Date 03-Jun-2010 ISIN US25490A1016 Agenda 933253281 - Management City Holding Recon Date 05-Apr-2010 Country United States Vote Deadline Date 02-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 NEIL R. AUSTRIAN For For 2 RALPH F. BOYD, JR. For For 3 PAUL A. GOULD For For 4 CHARLES R. LEE For For 5 PETER A. LUND For For 6 GREGORY B. MAFFEI Withheld Against 7 JOHN C. MALONE Withheld Against 8 NANCY S. NEWCOMB For For 9 HAIM SABAN For For 10 MICHAEL D. WHITE For For 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT PUBLIC ACCOUNTANTS. Management Against Against 3 APPROVAL OF THE DIRECTV 2 Management For For 4 APPROVAL OF THE DIRECTV EXECUTIVE OFFICER CASH BONUS PLAN. Management For For 5 ADOPTION OF POLICY REQUIRING EXECUTIVES TO RETAIN 75% OF ALL EQUITY-BASED COMPENSATION FOR 2 YEARS FOLLOWING SEPARATION FROM DIRECTV. Shareholder Against For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 14-May-2010 14-May-2010 J.CREW GROUP, INC. Security 46612H402 Meeting Type Annual Ticker Symbol JCG Meeting Date 08-Jun-2010 ISIN US46612H4020 Agenda 933255499 - Management City Holding Recon Date 09-Apr-2010 Country United States Vote Deadline Date 07-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 HEATHER RESIMAN For For 2 DAVID HOUSE For For 3 STUART SLOAN Withheld Against 02 APPROVE AN AMENDMENT TO THE J.CREW GROUP, INC. AMENDED AND RESTATED 2 Management Against Against 03 APPROVE THE J.CREW, INC. EXECUTIVE MANAGEMENT BONUS PLAN Management For For 04 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2010 Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 17-May-2010 18-May-2010 EXPEDIA, INC. Security 30212P105 Meeting Type Annual Ticker Symbol EXPE Meeting Date 08-Jun-2010 ISIN US30212P1057 Agenda 933256857 - Management City Holding Recon Date 12-Apr-2010 Country United States Vote Deadline Date 07-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 A. GEORGE "SKIP" BATTLE For For 2 BARRY DILLER Withheld Against 3 JONATHAN L. DOLGEN For For 4 WILLIAM R. FITZGERALD For For 5 CRAIG A. JACOBSON For For 6 VICTOR A. KAUFMAN For For 7 PETER M. KERN For For 8 DARA KHOSROWSHAHI For For 9 JOHN C. MALONE Withheld Against 10 JOSE A. TAZON For For 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS EXPEDIA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 15-May-2010 15-May-2010 EQUINIX, INC. Security 29444U502 Meeting Type Annual Ticker Symbol EQIX Meeting Date 10-Jun-2010 ISIN US29444U5020 Agenda 933262646 - Management City Holding Recon Date 20-Apr-2010 Country United States Vote Deadline Date 09-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STEVEN T. CLONTZ For For 2 GARY F. HROMADKO For For 3 SCOTT G. KRIENS For For 4 WILLIAM K. LUBY* For For 5 IRVING F. LYONS, III For For 6 CHRISTOPHER B. PAISLEY For For 7 STEPHEN M. SMITH For For 8 PETER F. VAN CAMP Withheld Against 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 20-May-2010 21-May-2010 EVERGREEN MONEY MARKET TRUST Security Meeting Type Special Ticker Symbol EMIXX Meeting Date 21-Jun-2010 ISIN US3002506026 Agenda 933234332 - Management City Holding Recon Date 10-Mar-2010 Country United States Vote Deadline Date 18-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 AGREEMENT AND PLAN OF REORGANIZATION PROVIDING FOR THE REORGANIZATION OF THE EVERGREEN INSTITUTIONAL MONEY MARKET FUND (THE "TARGET FUND"), INCLUDING THE ACQUISITION OF ALL THE ASSETS OF THE TARGET FUND, BY THEWELLS FARGO ADVANTAGE HERITAGE MONEY MARKET FUND (THE "ACQUIRING FUND"), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 26-May-2010 26-May-2010 TRUE RELIGION APPAREL, INC. Security 89784N104 Meeting Type Annual Ticker Symbol TRLG Meeting Date 22-Jun-2010 ISIN US89784N1046 Agenda 933275821 - Management City Holding Recon Date 26-Apr-2010 Country United States Vote Deadline Date 21-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JEFFREY LUBELL For For 2 MARCELLO BOTTOLI For For 3 JOSEPH COULOMBE For For 4 G. LOUIS GRAZIADIO, III For For 5 ROBERT L. HARRIS, II Withheld Against 6 SETH R. JOHNSON For For 7 MARK S. MARON For For 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 27-May-2010 28-May-2010 LIBERTY MEDIA CORPORATION Security 53071M104 Meeting Type Annual Ticker Symbol LINTA Meeting Date 24-Jun-2010 ISIN US53071M1045 Agenda 933272964 - Management City Holding Recon Date 26-Apr-2010 Country United States Vote Deadline Date 23-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MR. JOHN C. MALONE Withheld Against 2 MR. ROBERT R. BENNETT For For 3 MR. M. IAN G. GILCHRIST For For 4 MS. ANDREA L. WONG For For 2 PROPOSAL TO ADOPT THE LIBERTY MEDIA CORPORATION 2 Management For For 3 PROPOSAL TO RATIFY KPMG LLP AS LIBERTY MEDIA CORPORATION'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31,2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 29-May-2010 29-May-2010 LIBERTY MEDIA CORPORATION Security 53071M708 Meeting Type Annual Ticker Symbol LSTZA Meeting Date 24-Jun-2010 ISIN US53071M7083 Agenda 933272964 - Management City Holding Recon Date 26-Apr-2010 Country United States Vote Deadline Date 23-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MR. JOHN C. MALONE Withheld Against 2 MR. ROBERT R. BENNETT For For 3 MR. M. IAN G. GILCHRIST For For 4 MS. ANDREA L. WONG For For 2 PROPOSAL TO ADOPT THE LIBERTY MEDIA CORPORATION 2 Management For For 3 PROPOSAL TO RATIFY KPMG LLP AS LIBERTY MEDIA CORPORATION'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31,2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 29-May-2010 29-May-2010 LIBERTY MEDIA CORPORATION Security 53071M302 Meeting Type Annual Ticker Symbol LCAPA Meeting Date 24-Jun-2010 ISIN US53071M3025 Agenda 933272964 - Management City Holding Recon Date 26-Apr-2010 Country United States Vote Deadline Date 23-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MR. JOHN C. MALONE Withheld Against 2 MR. ROBERT R. BENNETT For For 3 MR. M. IAN G. GILCHRIST For For 4 MS. ANDREA L. WONG For For 2 PROPOSAL TO ADOPT THE LIBERTY MEDIA CORPORATION 2 Management For For 3 PROPOSAL TO RATIFY KPMG LLP AS LIBERTY MEDIA CORPORATION'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31,2010. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 29-May-2010 29-May-2010 TEVA PHARMACEUTICAL INDUSTRIES LIMITED Security Meeting Type Annual Ticker Symbol TEVA Meeting Date 29-Jun-2010 ISIN US8816242098 Agenda 933290532 - Management City Holding Recon Date 24-May-2010 Country United States Vote Deadline Date 18-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 TO APPROVE THE BOARD OF DIRECTORS' RECOMMENDATION THAT THE CASH DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2009, WHICH WAS PAID IN FOUR INSTALLMENTS AND AGGREGATED NIS 2.50 (APPROXIMATELY US$0.642, ACCORDING TO THE APPLICABLE EXCHANGE RATES) PER ORDINARY SHARE (OR ADS), BE DECLARED FINAL. Management For For 2A ELECTION OF DIRECTOR: MR. ABRAHAM E. COHEN Management For For 2B ELECTION OF DIRECTOR: MR. AMIR ELSTEIN Management For For 2C ELECTION OF DIRECTOR: PROF. ROGER KORNBERG Management For For 2D ELECTION OF DIRECTOR: PROF. MOSHE MANY Management For For 2E ELECTION OF DIRECTOR: MR. DAN PROPPER Management For For 03 TO APPOINT KESSELMAN & KESSELMAN, A MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LTD., AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UNTIL THE 2 Management For For 04 TO APPROVE THE COMPANY'S 2010 LONG-TERM EQUITY- BASED INCENTIVE PLAN. Management For For 5A APPROVE REMUNERATION OF DR. PHILLIP FROST, IN HIS CAPACITY AS CHAIRMAN OF THE BOARD, EFFECTIVE AS OF MARCH 9, 2010, IN THE AMOUNT OF NIS EQUIVALENT OF USD 385,702 (AS OF MARCH 9, 2010) PER ANNUM, PLUS VAT (AS APPLICABLE), AS ADJUSTED BY THE ISRAELI CONSUMER PRICE INDEX (IN ADDITION TO PER MEETING FEES PAID TO DIRECTORS), PROVISION TO DR. FROST, IN HIS CAPACITY AS CHAIRMAN OF THE BOARD, OF AN OFFICE AND SECRETARIAL SERVICES, AND, EFFECTIVE AS OF FEBRUARY 15, 2010, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 5B TO APPROVE THE REMUNERATION OF PROF. MOSHE MANY, IN HIS CAPACITY AS VICE CHAIRMAN OF THE BOARD OF TEVA, EFFECTIVE AS OF MARCH 9, 2010, IN THE AMOUNT OF THE NIS EQUIVALENT OF USD 150,000 (AS OF MARCH 9, 2010) PER ANNUM, PLUS VAT (AS APPLICABLE), AS ADJUSTED BY THE ISRAELI CONSUMER PRICE INDEX (IN ADDITION TO PER MEETING FEES PAID TO DIRECTORS). AND THE PROVISION TO PROF. MANY, IN HIS CAPACITY AS VICE CHAIRMAN OF THE BOARD, OF SECRETARIAL SERVICES. Management For For 5C TO APPROVE THE REMUNERATION OF PROF. ROGER KORNBERG, IN HIS CAPACITY AS A DIRECTOR OF TEVA, EFFECTIVE AS OF MAY 10, 2010, IN THE AMOUNT OF THE NIS EQUIVALENT OF USD 150,000 (AS OF MAY 10, 2010) PER ANNUM, PLUS VAT (AS APPLICABLE), AS ADJUSTED BY THE ISRAELI CONSUMER PRICE INDEX (IN ADDITION TO PER MEETING FEES PAID TO DIRECTORS). Management For For 06 TO APPROVE AN INCREASE IN THE REGISTERED SHARE CAPITAL OF THE COMPANY BY NIS 100,000,,000,,000,000,, AND THE AMENDMENT OF THE COMPANY'S INCORPORATION DOCUMENTS ACCORDINGLY. Management For For Account Number Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L 3S7 0 02-Jun-2010 03-Jun-2010
